1    K. MICHELLE GRAJALES
     mgrajales@ftc.gov
2    LISA ANNE ROTHFARB
3    lrothfarb@ftc.gov
     FEDERAL TRADE COMMISSION
4
     600 Pennsylvania Ave., NW
5    Mail Stop: CC-10232
     Washington, DC 20580
6
     (202) 326-3172
7
8    JOHN D. JACOBS, Cal. Bar No. 134154
     jjacobs@ftc.gov
9    FEDERAL TRADE COMMISSION
10   10990 Wilshire Blvd., Ste. 400
     Los Angeles, CA 90024
11
     Tel: (310) 824-4343; Fax: (310) 824-4380
12   Attorneys for Plaintiff
13
14                      UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA

16                                          )   Case No. CV17-07044-SJO (JCX)
17   FEDERAL TRADE COMMISSION,              )
                                            )   STIPULATED ORDER FOR
18
                       Plaintiff,           )   PERMANENT INJUNCTION AND
19                                          )   MONETARY JUDGMENT
                     vs.                    )   AGAINST A1 DOCPREP INC.,
20
                                            )   STREAM LINED MARKETING,
21   A1 DOCPREP INC., et al.,               )   and HOMAN ARDALAN
22                                          )
                        Defendants.         )
23                                          )
24                                          )
                                            )
25
           Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its
26
     Complaint for Permanent Injunction and Other Equitable Relief (“Complaint”),
27
     pursuant to Sections 13(b) of the Federal Trade Commission Act (“FTC Act”), 15
28
1    U.S.C. § 53(b), the Telemarketing and Consumer Fraud and Abuse Act
2    (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, and the 2009 Omnibus
3    Appropriations Act, Public Law 111-8, Section 626, 123 Stat. 524, 678 (Mar. 11,
4    2009) (“Omnibus Act”), as clarified by the Credit Card Accountability
5    Responsibility and Disclosure Act of 2009, Public Law 111-24, Section 511, 123
6    Stat. 1734, 1763-64 (May 22, 2009) (“Credit Card Act”), and amended by the
7    Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-
8    203, Section 1097, 124 Stat. 1376, 2102-03 (July 21, 2010) (“Dodd-Frank Act”),
9    12 U.S.C. § 5538. Through counsel, the FTC and Defendants A1 DocPrep Inc.,
10   Stream Lined Marketing also d/b/a Project Uplift Students and Project Uplift
11   America, and Homan Ardalan (“Stipulating Defendants”), stipulate to the entry of
12   this Stipulated Order for Permanent Injunction and Monetary Judgment (“Order”)
13   to resolve all matters in dispute in this action between them.
14         THEREFORE, IT IS ORDERED as follows:
15                                        FINDINGS
16   1.    This Court has jurisdiction over this matter.
17   2.    The Complaint charges that Stipulating Defendants participated in deceptive
18   acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. § 45(a), the
19   Telemarketing Sales Rule, 16 C.F.R. § 310, and the Mortgage Assistance Relief
20   Services Rule (“MARS Rule” or “Regulation O”), 12 C.F.R. Part 1015, formerly
21   codified as 16 C.F.R. Part 322, in connection with the marketing and sale of
22   student loan debt relief services and mortgage assistance relief services.
23   3.    Stipulating Defendants waive any claim that they may have under the Equal
24   Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action
25   through the date of this Order, and agree to bear their own costs and attorney fees.
26   4.    Stipulating Defendants and the FTC waive all rights to appeal or otherwise
27   challenge or contest the validity of this Order.
28


                                               -2-
1                                       DEFINITIONS
2    A.    “Assisting others” includes:
3          1.     performing customer service functions, including receiving or
4    responding to consumer complaints;
5          2.     formulating or providing, or arranging for the formulation or
6    provision of, any advertising or marketing material, including any telephone sales
7    script, direct mail solicitation, or the design, text, or use of images of any Internet
8    website, email, or other electronic communication;
9          3.     formulating or providing, or arranging for the formulation or
10   provision of, any marketing support material or service, including web or Internet
11   Protocol addresses or domain name registration for any Internet websites, affiliate
12   marketing services, or media placement services;
13         4.     providing names of, or assisting in the generation of, potential
14   customers;
15         5.     performing marketing, billing, or payment services of any kind; or
16         6.     acting or serving as an owner, officer, director, manager, or principal
17   of any entity.
18   B.    “Defendants” means A1 DocPrep Inc., Stream Lined Marketing, also d/b/a
19   Project Uplift Students and Project Uplift America, Bloom Law Group PC, also
20   d/b/a Home Shield Network and Keep Your Home USA, and their successors and
21   assigns, as well as any subsidiaries, and any fictitious business entities or business
22   names created or used by these entities, or any of them, and Homan Ardalan,
23   individually, collectively, or in any combination.
24   C.    “Financial product or service” means any product, service, plan, or
25   program represented, expressly or by implication, to:
26         1.     provide any consumer, arrange for any consumer to receive, or assist
27   any consumer in receiving, a loan or other extension of credit;
28         2.     provide any consumer, arrange for any consumer to receive, or assist

                                                -3-
1    any consumer in receiving, credit, debit, or stored value cards;
2           3.     improve, repair, or arrange to improve or repair, any consumer’s
3    credit record, credit history, or credit rating; or
4           4.     provide advice or assistance to improve any consumer’s credit record,
5    credit history, or credit rating.
6    D.     “Person” means a natural person, organization, or other legal entity,
7    including a corporation, partnership, proprietorship, association, cooperative, or
8    any other group or combination acting as an entity.
9    E.     “Receiver” means Robb Evans and Associates, LLC.
10   F.     “Secured or unsecured debt relief product or service” means:
11          1.     With respect to any mortgage, loan, debt, or obligation between a
12   person and one or more secured or unsecured creditors or debt collectors, any
13   product, service, plan, or program represented, expressly or by implication, to:
14                 a.       stop, prevent, or postpone any mortgage or deed of foreclosure
15   sale for a person’s dwelling, any other sale of collateral, any repossession of a
16   person’s dwelling or other collateral, or otherwise save a person’s dwelling or
17   other collateral from foreclosure or repossession;
18                 b.       negotiate, obtain, or arrange a modification, or renegotiate,
19   settle, or in any way alter any terms of the mortgage, loan, debt, or obligation,
20   including a reduction in the amount of interest, principal balance, monthly
21   payments, or fees owed by a person to a secured or unsecured creditor or debt
22   collector;
23                 c.       obtain any forbearance or modification in the timing of
24   payments from any secured or unsecured holder or servicer of any mortgage, loan,
25   debt, or obligation;
26                 d.       negotiate, obtain, or arrange any extension of the period of time
27   within which a person may (i) cure his or her default on the mortgage, loan, debt,
28   or obligation, (ii) reinstate his or her mortgage, loan, debt, or obligation, (iii)

                                                 -4-
1    redeem a dwelling or other collateral, or (iv) exercise any right to reinstate the
2    mortgage, loan, debt, or obligation or redeem a dwelling or other collateral;
3                     e.    obtain any waiver of an acceleration clause or balloon payment
4    contained in any promissory note or contract secured by any dwelling or other
5    collateral; or
6                     f.    negotiate, obtain, or arrange (i) a short sale of a dwelling or
7    other collateral, (ii) a deed-in-lieu of foreclosure, or (iii) any other disposition of a
8    mortgage, loan, debt, or obligation other than a sale to a third party that is not the
9    secured or unsecured loan holder.
10   The foregoing shall include any manner of claimed assistance, including auditing
11   or examining a person’s application for the mortgage, loan, debt, or obligation.
12          2.        With respect to any loan, debt, or obligation between a person and one
13   or more unsecured creditors or debt collectors, any product, service, plan, or
14   program represented, expressly or by implication, to:
15                    a.    repay one or more unsecured loans, debts, or obligations; or
16                    b.    combine unsecured loans, debts, or obligations into one or more
17   new loans, debts, or obligations.
18   G.     “Stipulating Defendants” means A1 DocPrep Inc.,
19   Stream Lined Marketing also d/b/a Project Uplift Students and Project Uplift
20   America, and Homan Ardalan, and their successors and assigns, as well as any
21   subsidiaries, and any fictitious business entities or business names created or used
22   by these entities.
23   H.     “Telemarketing” means any plan, program, or campaign which is
24   conducted to induce the purchase of goods or services by use of one or more
25   telephones, and which involves a telephone call, whether or not covered by the
26   Telemarketing Sales Rule.
27
28


                                                  -5-
1                                                 I.
2                        BAN ON SECURED AND UNSECURED
3                     DEBT RELIEF PRODUCTS AND SERVICES
4          IT IS ORDERED that Stipulating Defendants are permanently restrained and
5    enjoined from advertising, marketing, promoting, offering for sale, or selling, or
6    assisting others in the advertising, marketing, promoting, offering for sale, or
7    selling, of any secured or unsecured debt relief product or service.
8                                                II.
9                              BAN ON TELEMARKETING
10         IT IS FURTHER ORDERED that Stipulating Defendants are permanently
11   restrained and enjoined from participating or assisting others in telemarketing,
12   whether directly or through an intermediary.
13                                               III.
14                PROHIBITION AGAINST MISREPRESENTATIONS
15              RELATING TO FINANCIAL PRODUCTS AND SERVICES
16         IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
17   Defendants’ officers, agents, employees, and attorneys, and all other persons in
18   active concert or participation with any of them, who receive actual notice of this
19   Order, whether acting directly or indirectly, in connection with the advertising,
20   marketing, promoting, offering for sale, or selling of any financial product or
21   service, are permanently restrained and enjoined from misrepresenting, or assisting
22   others in misrepresenting, expressly or by implication:
23   A.    the terms or rates that are available for any loan or other extension of credit,
24   including:
25         1.     closing costs or other fees;
26         2.     the payment schedule, monthly payment amount(s), any balloon
27   payment, or other payment terms;

28         3.     the interest rate(s), annual percentage rate(s), or finance charge(s), and


                                                 -6-
1    whether they are fixed or adjustable;
2           4.        the loan amount, credit amount, draw amount, or outstanding balance;
3    the loan term, draw period, or maturity; or any other term of credit;
4           5.        the amount of cash to be disbursed to the borrower out of the
5    proceeds, or the amount of cash to be disbursed on behalf of the borrower to any
6    third parties;
7           6.        whether any specified minimum payment amount covers both interest
8    and principal, and whether the credit has or can result in negative amortization; or
9           7.        that the credit does not have a prepayment penalty or whether
10   subsequent refinancing may trigger a prepayment penalty and/or other fees;
11   B.     the ability to improve or otherwise affect a consumer’s credit record, credit
12   history, credit rating, or ability to obtain credit, including that a consumer’s credit
13   record, credit history, credit rating, or ability to obtain credit can be improved by
14   permanently removing current, accurate negative information from the consumer’s
15   credit record or history;
16   C.     that a consumer will receive legal representation; or
17   D.     any other fact material to consumers concerning any good or service, such
18   as: the total costs; any material restrictions, limitations, or conditions; or any
19   material aspect of its performance, efficacy, nature, or central characteristics.
20                                               IV.

21                PROHIBITION AGAINST MISREPRESENTATIONS

22                     RELATING TO ANY PRODUCTS OR SERVICES

23          IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating

24
     Defendants’ officers, agents, employees, and attorneys, and all other persons in

25
     active concert or participation with any of them, who receive actual notice of this

26
     Order, whether acting directly or indirectly, in connection with the advertising,

27
     marketing, promoting, offering for sale, or selling of any product, service, plan, or

28


                                                 -7-
1    program, are permanently restrained and enjoined from misrepresenting, or
2    assisting others in misrepresenting, expressly or by implication:
3    A.    any material aspect of the nature or terms of any refund, cancellation,
4    exchange, or repurchase policy, including the likelihood of a consumer obtaining a
5    full or partial refund, or the circumstances in which a full or partial refund will be
6    granted to the consumer;
7    B.    that any person is affiliated with, endorsed or approved by, or otherwise
8    connected to any other person; government entity; public, non-profit, or other non-
9    commercial program; or any other program;
10   C.    the nature, expertise, position, or job title of any person who provides any
11   product, service, plan, or program; or
12   D.    any other fact material to consumers concerning any good or service, such
13   as: the total costs; any material restrictions, limitations, or conditions; or any
14   material aspect of its performance, efficacy, nature, or central characteristics.
15                                              V.
16            PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS
17         IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
18   Defendants’ officers, agents, employees, and attorneys, and all other persons in
19   active concert or participation with any of them, who receive actual notice of this
20   Order, whether acting directly or indirectly, in connection with the sale of any

21   financial product or service, are permanently restrained and enjoined from making

22   any representation or assisting others in making any representation, expressly or by

23   implication, about the benefits, performance, or efficacy of any financial product

24
     or service, unless the representation is non-misleading, and, at the time such

25
     representation is made, Stipulating Defendant possesses and relies upon competent

26
     and reliable evidence that is sufficient in quality and quantity based on standards

27
     generally accepted in the relevant fields, when considered in light of the entire

28


                                                -8-
1    body of relevant and reliable evidence, to substantiate that the representation is
2    true.
3                                                VI.
4                 MONETARY JUDGMENT AND PARTIAL SUSPENSION
5            IT IS FURTHER ORDERED that:
6    A.      Judgment in the amount of Nine Million, One Hundred Thirty-one
7    Thousand, Seven Hundred and Twelve Dollars ($9,131,712 ) is entered in favor of
8    the Commission against Stipulating Defendants, jointly and severally, as equitable
9    monetary relief.
10   B.      In partial satisfaction of the judgment against Stipulating Defendants:
11           1.    All financial institutions holding accounts in the name of, on behalf
12   of, or for the benefit of, Defendant A1 DocPrep Inc. or Stream Lined Marketing
13   shall, within ten (10) business days from receipt of a copy of this Order, transfer to
14   the Receiver or his designated agent, all funds, if any, in such accounts, including,
15   but not limited to:
16                 a.      Within ten (10) business days of receipt of a copy of this Order,
17   Bank of America is ordered to transfer to the Receiver or his designated agent all
18   funds, if any, in the following accounts:
19   i.      account number xxxx8715 in the name of A1 DocPrep Inc.; and
20   ii.     account number xxxx3274 in the name of Stream Lined Marketing;

21                 b.      Within ten (10) business days of receipt of a copy of this Order,

22   Bank of America Merchant Services is ordered to transfer to the Receiver or his

23   designated agent all funds, if any, in account number xxxx6844 in the name of A1

24
     DocPrep Inc.; and

25
                   c.      Within ten (10) business days of receipt of a copy of this Order,

26
     Scottrade is ordered to transfer to the Receiver or his designated agent all funds, if

27
     any, in account number xxxx2938 in the name of Homan Ardalan.

28


                                                 -9-
1             2.    All financial institutions holding accounts in the name of, on behalf
2    of, or for the benefit of Defendant Homan Ardalan shall, within ten (10) business
3    days from receipt of a copy of this Order, transfer to the Commission or its
4    designated agent, all funds, if any, in such accounts, including, but not limited to:
5             a.    Within ten (10) business days of receipt of a copy of this Order, Bank
6    of America is ordered to transfer to the FTC or its designated agent all funds, if
7    any, in the following accounts:
8    i.       account number xxxx6166 in the name of Homan Ardalan; and
9    ii.      account number xxxx3088 in the name of Addidam Mgmt. Inc.;
10            b.    Within ten (10) business days of receipt of a copy of this Order, Logix
11   Federal Credit Union is ordered to transfer to the FTC or its designated agent all
12   funds, if any, in account number xxxx4491 in the name of Homan Ardalan.
13   C.       Upon payment and all other asset transfers, as set forth in Subsection B
14   above, the remainder of the judgment is suspended, subject to the Subsections
15   below.
16   D.       As set forth in Section IX below, the Receiver is directed to liquidate any
17   assets held by the Receiver and, after satisfaction of any Court-authorized
18   payments, transfer the remaining assets and net proceeds from the sale of these
19   assets to the FTC.
20   E.       The Commission’s agreement to the suspension of part of the judgment is

21   expressly premised upon the truthfulness, accuracy, and completeness of

22   Stipulating Defendants’ sworn financial statements and related documents

23   (collectively, “financial representations”) submitted to the Commission, namely:

24
           1. The Financial Statements of Homan Ardalan, signed on Sept. 11, 2018

25
              (including addendum signed September 15, 2018) and Oct. 14, 2017; and

26
              attachments including 2015 tax returns for Homan Ardalan and financial

27
              disclosure documents provided to the FTC on Sept. 12, 2018, marked

28
              “ARDALAN, HOMAN 00001-00604;”


                                                -10-
1         2. The Financial Statements of A1 DocPrep, Inc., signed by Homan Ardalan on
2            Sept. 11, 2018 and Oct. 22, 2017; and
3         3. The Financial Statements of Stream Lined Marketing, signed by Homan
4            Ardalan on Sept. 11, 2018 and Oct. 22, 2017, and attachments including
5            2015 and 2016 1099 tax filings for Stream Lined Marketing, 2015 and 2016
6            Stream Lined Marketing tax returns, 2015 and 2016 financials for Stream
7            Lined Marketing, the KL Tax Group Asset Purchase Agreement, and the KL
8            Tax Group Commercial Sublease.
9    F.      The suspension of the judgment will be lifted as to any Stipulating
10   Defendant if, upon motion by the Commission, the Court finds that Defendant
11   failed to disclose any material asset, materially misstated the value of any asset, or
12   made any other material misstatement or omission in the financial representations
13   identified above.
14   G.      If the suspension of the judgment is lifted, the judgment becomes
15   immediately due as to that Defendant in the amount specified in Subsection A
16   above (which the parties stipulate only for purposes of this Section represents the
17   consumer injury alleged in the Complaint), less any payment previously made
18   pursuant to this Section, plus interest computed from the date of entry of this
19   Order.
20                                            VII.
21                       ADDITIONAL MONETARY PROVISIONS
22           IT IS FURTHER ORDERED that:
23   A.      Stipulating Defendants relinquish dominion and all legal and equitable right,
24   title, and interest in all assets transferred pursuant to this Order and may not seek
25   the return of any assets.
26   B.      The facts alleged in the Complaint will be taken as true, without further
27   proof, in any subsequent civil litigation by or on behalf of the Commission,
28   including in a proceeding to enforce its rights to any payment or monetary


                                               -11-
1    judgment pursuant to this Order, such as a nondischargeability complaint in any
2    bankruptcy case.
3    C.    The facts alleged in the Complaint establish all elements necessary to sustain
4    an action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy
5    Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have collateral estoppel effect
6    for such purposes.
7    D.    Stipulating Defendants acknowledge that their Taxpayer Identification
8    Numbers, which Stipulating Defendants previously submitted to the Commission,
9    may be used for collecting and reporting on any delinquent amount arising out of
10   this Order, in accordance with 31 U.S.C. §7701.
11   E.    All money paid to the Commission pursuant to this Order may be deposited
12   into a fund administered by the Commission or its designee to be used for
13   equitable relief, including consumer redress and any attendant expenses for the
14   administration of any redress fund. If a representative of the Commission decides
15   that direct redress to consumers is wholly or partially impracticable or money
16   remains after redress is completed, the Commission may apply any remaining
17   money for such other equitable relief (including consumer information remedies)
18   as it determines to be reasonably related to Stipulating Defendants’ practices
19   alleged in the Complaint. Any money not used for such equitable relief is to be
20   deposited to the U.S. Treasury as disgorgement. Stipulating Defendants have no

21   right to challenge any actions the Commission or its representatives may take

22   pursuant to this Subsection.

23   F.    The asset freeze is modified to permit the payments identified in Subsection

24
     VI. B above. After the completion of the transfers identified in Subsection VI.B,

25
     the asset freeze is dissolved.

26
27
28


                                             -12-
1                                            VIII.
2                              CUSTOMER INFORMATION
3          IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
4    Defendants’ officers, agents, employees, attorneys, and all other persons or entities
5    in active concert or participation with any of them, who receive actual notice of
6    this Order, are permanently restrained and enjoined from directly or indirectly:
7    A.    failing to provide sufficient customer information to enable the Commission
8    to efficiently administer consumer redress. If a representative of the Commission
9    requests in writing any information related to redress, Stipulating Defendants must
10   provide it, in the form prescribed by the Commission, within 14 days.
11   B.    disclosing, using, or benefitting from customer information, including the
12   name, address, telephone number, email address, social security number, FSA ID,
13   other identifying information, or any data that enables access to a customer’s
14   account (including a student loan account, credit card, bank account, or other
15   financial account), that any Defendant obtained prior to entry of this Order in
16   connection with the marketing or sale of secured or unsecured debt relief products
17   or services; and
18   C.    failing to destroy such customer information in all forms in their possession,
19   custody, or control within 30 days after receipt of written direction to do so from a
20   representative of the Commission.
21         Provided, however, that customer information need not be disposed of, and
22   may be disclosed, to the extent requested by a government agency or required by
23   law, regulation, or court order.
24                                            IX.
25            TEMPORARY CONTINUATION AND TERMINATION OF
26                                      RECEIVERSHIP
27         IT IS FURTHER ORDERED that the Receiver shall retain full receivership
28   powers, including but not limited to those powers set forth in the Stipulated

                                              -13-
1    Preliminary Injunction entered by the Court in this matter on October 17, 2017,
2    and including full liquidation powers. Upon entry of this Order, the Receiver shall
3    liquidate any remaining receivership property and dispose of all remaining files,
4    records, and computers. The Receiver is hereby expressly relieved from any
5    obligations under 28 U.S.C. § 2001 or 28 U.S.C. § 2004. The Receiver is directed
6    to wind up A1 DocPrep Inc. and Stream Lined Marketing and liquidate any assets
7    within 120 days after entry of this Order, but any party or the Receiver may request
8    that the Court extend the Receiver’s term for good cause. Upon termination of the
9    receivership and final payment to the Receiver of all approved fees, costs, and
10   expenses, the Receiver shall transfer to the FTC or its designated agent all
11   remaining assets in the Receivership Estate.
12                                            X.
13                          ORDER ACKNOWLEDGMENTS
14         IT IS FURTHER ORDERED that Stipulating Defendants obtain
15   acknowledgments of receipt of this Order:
16   A.    Each Stipulating Defendant, within 7 days of entry of this Order, must
17   submit to the Commission an acknowledgment of receipt of this Order sworn
18   under penalty of perjury.
19   B.    For 5 years after entry of this Order, Defendant Homan Ardalan for any
20   business that he, individually or collectively with any other Defendant, is the
21   majority owner or controls directly or indirectly, and Defendants A1 DocPrep, Inc.,
22   and Stream Lined Marketing, must deliver a copy of this Order to: (1) all
23   principals, officers, directors, and LLC managers and members; (2) all employees
24   having managerial responsibilities for financial products or services, and all agents
25   and representatives who participate in financial products or services; and (3) any
26   business entity resulting from any change in structure as set forth in the Section
27   titled Compliance Reporting. Delivery must occur within 7 days of entry of this
28


                                              -14-
1    Order for current personnel. For all others, delivery must occur before they
2    assume their responsibilities.
3    C.    From each individual or entity to which Stipulating Defendant delivered a
4    copy of this Order, Stipulating Defendant must obtain, within 30 days, a signed
5    and dated acknowledgment of receipt of this Order.
6                                             XI.
7                              COMPLIANCE REPORTING
8          IT IS FURTHER ORDERED that Stipulating Defendants make timely
9    submissions to the Commission:
10   A.    One year after entry of this Order, each Stipulating Defendant must submit a
11         compliance report, sworn under penalty of perjury:
12         1.     Each Stipulating Defendant must:
13   (a) identify the primary physical, postal, and email address and telephone number,
14   as designated points of contact, which representatives of the Commission may use
15   to communicate with that Stipulating Defendant;
16   (b) identify all of that Stipulating Defendant’s businesses by all of their names,
17   telephone numbers, and physical, postal, email, and Internet addresses;
18   (c) describe the activities of each business, including the goods and services
19   offered, the means of advertising, marketing, and sales, and the involvement of any
20   other Defendant (which Defendant Homan Ardalan must describe if he knows or
21   should know due to his own involvement);
22   (d) describe in detail whether and how that Defendant is in compliance with each
23   Section of this Order; and
24   (e) provide a copy of each Order Acknowledgment obtained pursuant to this Order,
25   unless previously submitted to the Commission.
26         2.     Additionally, Defendant Homan Ardalan must:
27   (a) identify all telephone numbers and all physical, postal, email and Internet
28   addresses, including all residences;

                                              -15-
1    (b) identify all business activities, including any business for which such
2    Defendant performs services whether as an employee or otherwise and any entity
3    in which such Defendant has any ownership interest; and
4    (c) describe in detail such Defendant’s involvement in each such business,
5    including title, role, responsibilities, participation, authority, control, and any
6    ownership.
7    B.    For 15 years after entry of this Order, each Stipulating Defendant must
8    submit a compliance notice, sworn under penalty of perjury, within 14 days of any
9    change in the following:
10         1.     Each Stipulating Defendant must report any change in:
11   (a) any designated point of contact; or
12   (b) the structure of any Stipulating Defendant or any entity that any Stipulating
13   Defendant has any ownership interest in or controls directly or indirectly that may
14   affect compliance obligations arising under this Order, including: creation,
15   merger, sale, or dissolution of the entity or any subsidiary, parent, or affiliate that
16   engages in any acts or practices subject to this Order.
17         2.     Additionally, Defendant Homan Ardalan must report any change in
18   (a) name, including alias or fictional name, or residence address; or
19   (b) title or role in any business activity, including any business for which he
20   performs services whether as an employee or otherwise and any entity in which
21   such Defendant has any ownership interest, and identify the name, physical
22   address, and any Internet address of the business or entity.
23   C.    Each Stipulating Defendant must submit to the Commission notice of the
24   filing of any bankruptcy petition, insolvency proceeding, or similar proceeding by
25   or against such Defendant within 14 days of its filing.
26   D.    Any submission to the Commission required by this Order to be sworn under
27   penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,
28   such as by concluding: “I declare under penalty of perjury under the laws of the

                                                -16-
1    United States of America that the foregoing is true and correct. Executed on:
2    _____” and supplying the date, signatory’s full name, title (if applicable), and
3    signature.
4    E.    Unless otherwise directed by a Commission representative in writing, all
5    submissions to the Commission pursuant to this Order must be emailed to
6    DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:
7    Associate Director for Enforcement, Bureau of Consumer Protection, Federal
8    Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580. The
9    subject line must begin: FTC v. A1 DocPrep, et al., X170055.
10                                             XII.
11                                   RECORDKEEPING
12         IT IS FURTHER ORDERED that Stipulating Defendants must create certain
13   records for 15 years after entry of the Order, and retain each such record for 5
14   years. Specifically, each Stipulating Defendant for any business that such
15   Defendant, individually or collectively with any other Defendants, is a majority
16   owner or controls directly or indirectly, must create and retain the following
17   records:
18   A.    accounting records showing the revenues from all goods or services sold;
19   B.    personnel records showing, for each person providing services, whether as
20   an employee or otherwise, that person’s: name; addresses; telephone numbers; job
21   title or position; dates of service; and (if applicable) the reason for termination;
22   C.    records of all consumer complaints and refund requests, whether received
23   directly or indirectly, such as through a third party, and any response;
24   D.    all records necessary to demonstrate full compliance with each provision of
25   this Order, including all submissions to the Commission; and
26   E.    a copy of each unique advertisement or other marketing material.
27
28


                                               -17-
1                                             XIII.
2                             COMPLIANCE MONITORING
3          IT IS FURTHER ORDERED that, for the purpose of monitoring Stipulating
4    Defendants’ compliance with this Order, including the financial representations
5    upon which part of the judgment was suspended and any failure to transfer any
6    assets as required by this Order:
7    A.    Within 14 days of receipt of a written request from a representative of the
8    FTC, each Stipulating Defendant must: submit additional compliance reports or
9    other requested information, which must be sworn under penalty of perjury; appear
10   for depositions; and produce documents for inspection and copying. The
11   Commission is also authorized to obtain discovery, without further leave of court,
12   using any of the procedures prescribed by Federal Rules of Civil Procedure 29, 30
13   (including telephonic depositions), 31, 33, 34, 36, 45, and 69.
14   B.    For matters concerning this Order, the FTC is authorized to communicate
15   directly with Stipulating Defendants. Stipulating Defendants must permit
16   representatives of the Commission to interview any employee or other person
17   affiliated with any Stipulating Defendant who has agreed to such an interview.
18   The person interviewed may have counsel present.
19   C.    The Commission may use all other lawful means, including posing, through
20   its representatives as consumers, suppliers, or other individuals or entities, to
21   Stipulating Defendant or any individual or entity affiliated with Stipulating
22   Defendant, without the necessity of identification or prior notice. Nothing in this
23   Order limits the Commission’s lawful use of compulsory process, pursuant to
24   Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
25   ///
26   ///
27
28


                                               -18-
1                                           XIV.
2                          RETENTION OF JURISDICTION
3          IT IS FURTHER ORDERED that this Court retains jurisdiction of this
4    matter for purposes of construction, modification, and enforcement of this Order.
5
6    SO ORDERED, this 16th day of November, 2018, at 2:37 o’clock p.m.
7
                                           ________________________________
8                                          Hon. S. James Otero
9                                          United States District Judge
                                           Central District of California
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -19-
